DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on November 11, 2019.  Claims 1 – 10 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In line 1 of claim 1, what does applicant mean by “online”.  Nothing in applicant’s disclosure provides a definition of what it means to be “online”.  Is this phrase referring to the Internet or a Network, where this term is commonly used?  Nothing in applicant’s disclosure makes a reference to either one of these terms.  Clarification is required.
  Also, in line 1 of claim 1, what does applicant mean by the phrase “state-time space”?  On page 11, line 12 of applicant’s disclosure, applicant discloses that "’state-time space’ refers to a set of state values taking into account of time.” What values is applicant referring to . . . speed, acceleration?  Clarification is required.  
On page 12, line 17, applicant discloses that “state-time space is represented as ‘Sn’ (sn E Sn)”.  Again, what does this mean and what is the significance of sn in this particular representation?  Does it mean that sn is equal to Sn?  Clarification is required. On page 13, lines 21 - 22 of applicant’s disclosure, it appears that the “state-time space” is the same as “state value sn”, since applicant states that “a state value sn (n represents time index, and is a natural number) in a state-time space which is used for a planning forward trajectory and a backward trajectory includes a configuration value of a location and a bearing (heading angle), and includes any one or a plurality of pieces of information selected from a steering angle, a velocity (linear velocity, angular velocity), and acceleration“.   Applicant does not specifically disclose that state-time space Sn is equivalent to state value sn or does he?  If applicant does state that, the claim(s) suggest otherwise.  For instance, in line 7 of claim 1, applicant recites “a state value (s)”.   In line 13 of claim 1, applicant recites “a state value sn”.  Applicant’s disclosure does not provide a definition for “state value (s)”.   As such, what is the difference between “state value (s)” and “state value sn“?  Clarification is required.
	In line 4 of claim 1, the phrase “planning a bidirectional trajectory on the basis of a forward trajectory calculation in a state-time space which is from a current location of a robot” is unclear.  The claimed bidirectional trajectory is based on a forward trajectory calculation in a state-time space, but what is the forward trajectory calculation?  Applicant fails to recite any equation(s) or algorithm(s) for performing the forward trajectory calculation.  Also, the claim recites that the calculation is performed in a state-time space.  What does this mean and what is the range of time and/or space used? Clarification is required.
As such, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

As to claims 9 and 10,
in line 1 of claims 9 and 10, the applicant recite “[a] computer-readable medium storing a program . . . ”, and “[a] program stored in a computer-readable recording medium . . .”, respectively.  However, it is unclear whether the “computer-readable medium" and the “computer-readable recording medium” are transitory or non-transitory mediums.  Because the claim fails to recite this pertinent fact and applicant’s disclosure provides no guidance, the claimed computer-readable medium and the claimed computer-readable recording medium are interpreted as not being directed to patent eligible subject matter.  See MPEP 2106 (I).   
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 – 10 are generally indefinite, as they appear to be a poor translation into English from a foreign document and are replete with grammatical and idiomatic errors, too many to mention.   The scope of these claims are so ambiguous to the point where one of ordinary skill in the art cannot reasonably apprise the intended scope of the claimed invention to properly formulate a prior art search.  
For instance, in line 1 of claim 1, what does applicant mean by “online”.  Nothing in applicant’s disclosure provides a definition of what it means to be “online”.  Is this phrase referring to the Internet or a Network, where this term is commonly used?  Nothing in applicant’s disclosure makes a reference to either one of these terms.  Clarification is required.
  Also, in line 1 of claim 1, what does applicant mean by the phrase “state-time space”?  On page 11, line 12 of applicant’s disclosure, applicant discloses that "’state-time space’ refers to a set of state values taking into account of time.” What values is applicant referring to . . . speed, acceleration?  Clarification is required.  
On page 12, line 17, applicant discloses that “state-time space is represented as ‘Sn’ (sn E Sn).  Again, what does this mean and what is the significance of sn in this particular representation?  Does it mean that sn is equal to Sn?  Clarification is required. On page 13, lines 21 - 22 of applicant’s disclosure, it appears that the “state-time space” is the same as “state value sn”, since applicant states that “a state value sn (n represents time index, and is a natural number) in a state-time space which is used for a planning forward trajectory and a backward trajectory includes a configuration value of a location and a bearing (heading angle), and includes any one or a plurality of pieces of information selected from a steering angle, a velocity (linear velocity, angular velocity), and acceleration“.   Applicant does not specifically disclose that state-time space Sn is equivalent to state value sn but it appears that way from the disclosure?  If applicant does state that, the claim(s) suggest otherwise.  For instance, in line 7 of claim 1, applicant recites “a state value (s)”.   In line 13 of claim 1, applicant recites “a state value sn”.  Applicant’s disclosure does not provide a definition for “state value (s)”.   As such, what is the difference between “state value (s)” and “state value sn“?  Clarification is required.
	In line 4 of claim 1, the phrase “planning a bidirectional trajectory on the basis of a forward trajectory calculation in a state-time space which is from a current location of a robot” is unclear.  The claimed bidirectional trajectory is based on a forward trajectory calculation in a state-time space, but what is the forward trajectory calculation?  Applicant fails to recite any equation(s) or algorithm(s) for performing the forward trajectory calculation.  Clarification is required.
In line 7 of claim 1, the phrase “planning a bidirectional trajectory on the basis of . . . a backward trajectory calculation in a state-time space . . .” is also unclear.  The claimed bidirectional trajectory is based on a backward trajectory calculation in a state-time space, but what is the backward trajectory calculation?  Applicant fails to recite any equation(s) or algorithm(s) for performing the backward trajectory calculation. Clarification is required.
	
As to claims 5, 7 and 8,
	applicant recites reference numbers in the claims such as S20, S30, S40, S50 and S60.  These reference numbers do not clearly set forth the metes and bounds of the invention.  Clarification is required.

	As to claims 9 and 10,
in line 1 of claims 9 and 10, the applicant recite “[a] computer-readable medium storing a program . . . ”, and “[a] program stored in a computer-readable recording medium . . .”, respectively.  However, it is unclear whether the “computer-readable medium" and the “computer-readable recording medium” are transitory or non-transitory mediums.  Because the claim fails to recite this pertinent fact and applicant’s disclosure provides no guidance, the claimed computer-readable medium and the claimed computer-readable recording medium are interpreted as not being directed to patent eligible subject matter.  See MPEP 2106 (I).   
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9 and 10 fail to further limit the subject matter of the claim upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Does claim 1 fall into one of four of the statutory categories?  Yes.  The preamble of claim 1 recites a method, and the body of the claim positively recites at least one of step.  Therefore, claim 1 is directed to a process.

	Step 2A – Prong 1
Does claim 1 recite a judicial exception?  Yes.  The claim recite the limitations of planning a bidirectional trajectory on the basis of a forward trajectory calculation in a state-time space which is from a current location of a robot or a last calculation point of a forward trajectory to a current target waypoint or a last calculation point of a backward trajectory by taking into account a state value (s) and a time value, and a backward trajectory calculation in the state-time space which is from the current target waypoint or a last calculation point of the backward trajectory to the current location of the robot or the last calculation point of the forward trajectory, wherein the forward trajectory and the backward trajectory are incrementally planned, wherein a state value (sn) (n represents a time index, and is a natural number) in the state-time space, which is used when planning the forward trajectory and the backward trajectory, includes a configuration value of a location and a bearing (heading angle), and includes any one or a plurality of pieces of information selected from a steering angle, a velocity, and an acceleration. The planning limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a program form executed by an arithmetic processing means including a computer” nothing in the claim precludes the planning step from practically being performed in the human mind. For example, but for “a program form executed by an arithmetic processing means including a computer” language, the claim encompasses the user manually performing the planning step. 
In addition, the claimed bidirectional trajectory is based on a forward/backward trajectory calculation in a state-time space, which is a mathematical formula or calculation.  Thus, the claim recites a mathematical concept.  The limitation of claim 1, as a whole, is a mental process.

Step 2A – Prong 2
Does claim 1 integrated the judicial exception into a practical application?  No. The claim recites one additional element: a program form executed by an arithmetic processing means including a computer. The processing means used in the planning step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

Step 2B 
Does claim 1 provide an inventive concept?  No.   As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  As a result, claim 1 is ineligible.

Dependent claims 2 – 10 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 2 – 10 are either recited at a high level of generality or amount to mere data gathering/distributing, which is a form of insignificant extra-solution activity.   Therefore, claims 1 – 10 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 10 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by CN 106840169 A to Shang et al. (herein after “Shang et al. publication”).
As to claim 1 (as best understood based on the 112 rejections discussed herein 
above),
	the Shang et al. publication discloses an online bidirectional trajectory planning method in a state-time space, wherein the method is employed in a program form executed by an arithmetic processing means including a computer, the method comprising: 
planning a bidirectional trajectory on the basis of a forward trajectory calculation in a state-time space which is from a current location of a robot or a last calculation point of a forward trajectory to a current target waypoint or a last calculation point of a backward trajectory by taking into account a state value (s) and a time value, and a backward trajectory calculation in the state-time space which is from the current target waypoint or a last calculation point of the backward trajectory to the current location of the robot or the last calculation point of the forward trajectory, 
wherein the forward trajectory and the backward trajectory are incrementally planned, 
wherein a state value (sn) (n represents a time index, and is a natural number)) in the state-time space, which is used when planning the forward trajectory and the backward trajectory, includes a configuration value of a location and a bearing (heading angle), and includes any one or a plurality of pieces of information selected from a steering angle, a velocity, and an acceleration.  (See Abstract.)

As to claims 2- 10 (as best understood based on the 112 rejections discussed 
herein above),
the Shang et al. publication is considered to disclose all the features as claimed.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667